Citation Nr: 1645807	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-23 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right hip scar with neuralgia from residuals from a boil excision (right hip scar).

2.  Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease and bursitis (right hip arthritis).

3.  Entitlement to a compensable rating for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from April 1977 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Veteran was granted service connection for right lower extremity peripheral neuropathy and his assigned ratings were continued for his right hip scar and right hip arthritis.  In February 2014, he asserted that he believed higher ratings were warranted for these disabilities.

The Veteran was afforded a VA examination in November 2014.  The examiner indicated that the Veteran had no right lower extremity pain or numbness.  At his hearing, the Veteran essentially contended that his condition had worsened.
 
In May 2015, the Veteran asserted that that the examiner did not perform a full examination of his disabilities.

In June 2015, the Veteran's treatment records show that due to a significant degree of muscle guarding, the physician found it difficult to fully assess the Veteran's right hip.  His physician recommended injection therapy.

At the hearing, the Veteran testified that while he had a boil removed from his right hip, he continues to have recurring boil outbreaks on his body.  However, it was unclear whether the boil that was excised in service marked the onset of a disease process that has resulted in multiple boils since service, or whether it should be considered a single disease process.  

The Veteran testified that his right leg will give out due to pain.  He testified that he has less strength in his right leg.  He testified that he had numbness and pain in his right leg.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right hip scar, right hip arthritis, and right lower extremity radiculopathy.  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the boil which was excised in service was part of a disease process that began in service.  If not, the examiner should explain why the boils are considered to be isolated incidents. 

In addition, the examiner should compare the right and left lower extremities size and musculature.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

